Citation Nr: 0844592	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-40 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946, including service in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

VA progress notes of record reflect that the veteran has been 
treated for his PTSD at the VA Medical Center (VAMC) in 
Albany, New York.  Therefore, ongoing medical records should 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

The veteran contends that his current PTSD is related to 
stressor events that he experienced while serving in World 
War II, including being involved in an airplane crash in 
Agra, India while serving with the 835th Signal Service 
Battalion.  The veteran claims that, during this airplane 
crash, he hit his head on the fuselage and was knocked 
unconscious; thereafter, he alleges that he was sent to a 
hospital but was not treated there due to being able to walk 
on his own.  In February 2005, the RO attempted to verify 
this claimed stressor with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), using the date of May 8, 
1945 as the date of the alleged airplane accident.  In 
September 2005, USASCRUR responded that it was unable to 
verify the claimed stressor, due to not being able to 
document the airplane accident, as well as any medical 
treatment for the veteran, in May 1945.

In addition, the veteran has supplied additional details 
regarding the airplane that allegedly crashed while he was on 
board, stating that it was either a C-46 or C-47 and that the 
carrier was either Air Transport Command or the 10th Air 
Force.  A review of the record discloses that in June 1948 
the veteran gave a history of being in a plane crash. As he 
has provided a relatively consistent account of this in-
service incident, resolving all reasonable doubt, the Board 
finds that this stressor is verified for the purposes of this 
claim.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, both VA (to 
include the Albany VAMC) and private, 
who have treated him for PTSD at any 
time.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether the veteran suffers from PTSD 
as a result of the verified stressor, 
i.e., the in-service plane crash.  The 
examiner should determine the nature 
and etiology of any psychiatric 
disability found to be present.  The 
claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to 
the examination, and the examiner 
should acknowledge such review in the 
examination report.

All necessary tests should be 
conducted, and the examiner must rule 
in favor of or exclude a diagnosis of 
PTSD.  The examination report should 
contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.  The 
examiner should provide a complete 
rationale for any opinions provided.  
If the examiner diagnoses the veteran 
as having PTSD, then the examiner 
should indicate the verified 
stressor(s) underlying that diagnosis. 
An opinion also should be provided as 
to the likelihood that a psychiatric 
disability other than PTSD is related 
to the veteran's period of military 
service. The report of the psychiatric 
examination should be associated with 
the veteran's claims folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown 
may result in the denial of the 
original claim for service connection.

3.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

